Citation Nr: 1110118	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include dermatitis and/or actinic keratosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & B.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1951 to November 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.
 
The Board notes that the Veteran was granted service connection for scar residuals of basal cell carcinoma in a July 2008 rating decision.  After reviewing the contentions and evidence of record, the Board finds that the current issue on appeal is more accurately stated as listed on the title page of this decision.

In August 2010, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.  The appeal originally included entitlement to service connection for bilateral hearing loss; however, that issue was granted in a November 2010 rating decision and as such, is no longer on appeal.  

In a letter of February 2011, the Veteran claimed that he is owed monies from VA for various items.  The RO should address this letter and provide an accounting if required.  

The issues of entitlement to service connection for eyelid reconstruction, to include vision problems, entitlement to service connection for tinnitus, entitlement to service connection for a heart disorder, and entitlement to service connection for exposure to radiation have been raised by the record.  Additionally, in a letter of December 2010, the Veteran appears to claim that an earlier effective date for an award of service connection and compensation for hearing loss is warranted.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's actinic keratosis is causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for actinic keratosis is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for a Skin Disorder, to Include Dermatitis and/or Actinic Keratosis

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for a skin disorder, to include dermatitis and/or actinic keratosis.  He asserts that he currently suffers from a skin disorder as a result of sun exposure during service.

Service treatment records have been reviewed.  The Veteran's entrance examination from December 1951 did not note any skin disorders, other than a small scar over his right eye and a birthmark on his left wrist.  During service, the Veteran was treated for cellulitis of the right buttock in September 1952 and for a furuncle on multiple fingers and his thigh in October 1952.  An October 1954 separation examination again noted a birthmark on the left wrist, a scar above his right eye and a scar on his left foot.  

Post-service treatment records reveal a current diagnosis of history of skin malignancy and actinic keratosis.  See September 2010 VA Active Problem List.  Private and VA outpatient records indicate multiple treatments for basal cell carcinoma and several physicians have indicated the carcinomas were a result of his sun exposure during service.  

The Veteran's private physician submitted a statement in September 2007 indicating that the Veteran's basal cell carcinoma is known to be caused by actinic changes in the skin due to ultraviolet light.  The physician indicated that with the Veteran's history of serving in the military and being exposed to an extensive amount of sunlight on Wake Island in the Pacific Ocean, he concluded the lesions are secondary to sun exposure.

In June 2010, the Veteran testified that he had multiple sunburns while in service at Wake Island.  See June 2010 BVA transcript.  He also testified that he experienced blistering rashes during the prior fifteen to sixteen years.  Id.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported being sunburned in the South Pacific while in service and that he had skin lesions on dorsum hands and forearms and on his face, including his forehead, ears, shoulders, and chest.  The Veteran stated they are recurrent, flaking off, and that he believed his stasis dermatitis on his lower legs is similar.  He reported his symptoms were constant, requiring surveillance and removal every three months.  The examination revealed his skin was warm and dry with good skin color and normal turgor without ecchymosis, jaundice, or breakdown.  There was no noted acne or chloracne.  There was actinic keratosis noted, with multiple elevated scaly lesions on dorsum of hands and forearms with none currently on shoulders, face, or ears.  There were no noted basal cell carcinomas, and there was lower extremity stasis dermatitis.  

The examiner stated that the Veteran's stasis dermatitis was not caused by or related to his actinic keratosis, basal cell carcinomas, or to his time in service.  The Board notes that stasis dermatitis is a common inflammatory skin disease that occurs on the lower extremities as a result of chronic venous insufficiency with venous hypertension.  See "Stasis Dermatitis and Ulcers," Medical Reference Encyclopedia, University of Maryland Medical Center.

The examiner also stated that actinic keratoses are cutaneous neoplasms that develop only on sun-damaged skin.  The examiner stated that basal cell carcinomas, although most common on sun-exposed areas, can occur on skin that is not exposed to the sun.  The examiner noted that major risk factors for actinic keratoses are age, skin color, and sunlight and they are the result of cumulative sun exposure.  It was noted that the Pacific Ocean has a lot of sunlight as well as the southeastern United Stated.  Noting that the Veteran was 80 years old, the examiner stated that since most individuals have less sun exposure during the first two years of life, his sun exposure will be based on 78 years total, including 3 years of service sunlight and 75 years in civilian sunlight, representing a total of 96 percent of exposure in civilian life and 4 percent during service.  Additionally, the examiner noted that there is a predisposed developmental/congenital risk for developing actinic keratoses.  The examiner stated that extrapolating all these facts indicates that the Veteran's recurrent actinic keratoses are not caused by or related to service.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from a skin disorder, and that this condition is related to his service.  The Veteran has testified and submitted statements asserting that his skin disorder is a result of his time in service.  The Veteran stated in a November 2006 letter that after leaving the Pacific after service, he hardly ever spent more than a brief time at a beach or in the sun.  See November 2006 letter.  He additionally stated that when he goes boating approximately four to five times per year he wears long pants, long sleeve shirts, and broad brimmed hats.  See December 2006 letter.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's actinic keratosis is etiologically related to his sun exposure during service.  The Board takes particular note of the private physician's statement linking sun exposure to actinic keratoses.  While the evidence suggests that sun damage is cumulative, the doctor's statement suggests that the extensive exposure on Wake Island and in the Pacific was significant.  Furthermore, the Veteran has been granted service connection for basal cell carcinomas based upon sun exposure during service.  Upon the resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for actinic keratosis.  


ORDER

Service connection for actinic keratosis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


